NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3040
                                       ___________

                                   JOSE MEJIA-ORTIZ,
                                        Petitioner

                                            v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                  Respondent
                     ____________________________________

                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A046-054-538)
                    Immigration Judge: Honorable Walter A. Durling
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 14, 2011

             Before: RENDELL, VANASKIE and GARTH, Circuit Judges

                           (Opinion filed: December 22, 2011 )
                                        _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM

       Jose Mejia-Ortiz, a native and citizen of the Dominican Republic and a permanent

resident of the United States, petitions for review of agency decisions denying his request

for cancellation of removal. We agree with the respondent that we lack jurisdiction and

will, accordingly, dismiss the petition.
       The Administrative Record (A.R.) reveals that the petitioner was charged with

removability under 8 U.S.C. § 1227(a)(2)(C). A.R. 456. In response, he applied for

cancellation of removal. A.R. 185–91. In an oral opinion issued March 24, 2011,

Immigration Judge (IJ) Walter A. Durling applied standards used to guide “the exercise

of discretion for cancellation,” A.R. 65, concluding that the petitioner “[was] unable to

show rehabilitation []or anything but perhaps a low-level of rehabilitative potential,”

A.R. 69 (emphasis added). Having weighed the applicable equities, IJ Durling

determined “that it would not be in the best interest of the United States to grant this

application” for cancellation of removal. A.R. 70.

       On appeal to the BIA, the petitioner argued, essentially, that the IJ had erred in his

exercise of discretion. 1 A.R. 24–29. The BIA dismissed the appeal, as IJ Durling had

“correctly conclude[d] that the [petitioner did] not merit cancellation of removal in the

exercise of discretion.” A.R. 3; see also A.R. 4 (“[H]aving similarly considered and

weighed the adverse factors evidencing the [petitioner’s] undesirability as a permanent

resident with the social and humane considerations presented [o]n his behalf . . . we find

that [he] presented no arguments that would cause us to disturb the . . . conclusion that

relief was not warranted . . . in the exercise of discretion.”). This timely petition for

review followed.

       While Courts of Appeals have jurisdiction to review final orders of removal under


1
  Petitioner’s notice of appeal to the BIA raised several additional grounds, such as the
IJ’s failure “to consider all of the evidence in [the] case,” A.R. 53, that were not
incorporated into his eventual agency brief.
                                               2
8 U.S.C. § 1252(a)(1), that jurisdiction explicitly does not extend to “[d]enials of

discretionary relief” under 8 U.S.C. § 1229b. See 8 U.S.C. § 1252(a)(2)(B)(i); see also

Patel v. Att’y Gen., 619 F.3d 230, 232 (3d Cir. 2010). Despite this limitation on our

power to review cancellation-of-removal decisions, we may nevertheless address

constitutional claims or questions of law raised in a petition of review therefrom, so long

as those matters are colorable. Pareja v. Att’y Gen., 615 F.3d 180, 186 (3d Cir. 2010).

       The petitioner spends the majority of his opening brief arguing against the

agency’s weighing of equities. But the weighing of equities falls squarely within the

heartland of processes that we cannot review: agency action resting purely on an exercise

of discretion, rather than on, for example, an alien’s statutory eligibility for the relief in

question. We plainly lack jurisdiction over such a discretionary outcome.

       The petitioner also appears to raise two additional claims for relief. First, he

asserts that IJ Durling “concluded that he was not eligible for cancellation of removal

because of his aggravated felony convictions.” We “have always had jurisdiction to

determine our own jurisdiction by engaging in an analysis of whether an alien was

convicted of a[n] . . . aggravated felony.” Stubbs v. Att’y Gen., 452 F.3d 251, 253 n.4

(3d Cir. 2006). Yet as we observed supra, IJ Durling did not deny relief under the

aggravated-felony bar of 8 U.S.C. § 1229b(a)(3), but instead did so after a discretionary

weighing of equities—the approach also taken by the BIA. The petitioner also contends

that “his crime of gun possession is not one involving moral turpitude.” This aside

cannot confer jurisdiction on this tribunal, as the petitioner did not raise the argument or

                                               3
its equivalent in front of the BIA, and it is hence jurisdictionally defective itself. Lin v.

Att’y Gen., 543 F.3d 114, 119 (3d Cir. 2008). Besides, it is irrelevant whether the crime

of gun possession is one implicating “moral turpitude”; such a determination did not

inform the basis of the agency’s decisions, see Konan v. Att’y Gen., 432 F.3d 497, 501

(3d Cir. 2005), and in any case, crimes of moral turpitude do not serve as a bar to

cancellation-of-removal relief for permanent residents. Compare 8 U.S.C. § 1229b(a),

with 8 U.S.C. § 1229b(b).

       In sum, as the agency decisions were based solely on a judicially unreviewable

exercise of discretion, and as the petitioner raises no colorable constitutional claims or

questions of law that we would otherwise be able to address, we will dismiss his petition

for review for lack of jurisdiction.




                                               4